Reasons for Allowance

Claims 1-5, 7, 9, 11-17, 19-20, 24-25, 27 and 30 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1 and 20. Specifically, the combination of a semiconductor package comprising: a logic chip located over an upper surface of the interposer and electrically connected to the interposer; a memory chip located over the upper surface of the interposer and electrically connected to the interposer and to the logic chip; and a heat sink in thermal contact with an upper surface of the logic chip to dissipate heat in the logic chip, wherein the heat sink has an upper surface coplanar with an upper surface of the memory chip (claim 1); or the combination of the semiconductor package comprising: a memory chip located over the upper surface of the interposer and electrically connected with the interposer and the logic chip, the memory chip having an upper surface that is higher than an upper surface of the logic chip; a heat sink making thermal contact with the upper surface of the logic chip to dissipate heat in the logic chip, the heat sink having an upper surface that is coplanar with the upper surface of the memory chip; and a main heat sink directly making thermal contact with the upper surfaces of the memory chip and the heat sink to dissipate heat in the memory chip and the heat sink (in claim 20). 
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THERESA T DOAN/Primary Examiner, Art Unit 2814